[Cite as Huntington Natl. Bank v. Cade, 2018-Ohio-4701.]


                Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 106997



                            THE HUNTINGTON NATIONAL BANK

                                                           PLAINTIFF-APPELLEE

                                                    vs.

                                      JAMES A. CADE, ET AL.

                                                           DEFENDANTS-APPELLANTS




                                             JUDGMENT:
                                              AFFIRMED



                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                     Case No. CV-09-704010

        BEFORE: Kilbane, P.J., E.T. Gallagher, J., and Keough, J.

        RELEASED AND JOURNALIZED:                     November 21, 2018
ATTORNEY FOR APPELLANTS

Gary Cook
23880 Commerce Park Drive, Suite 2
Beachwood, Ohio 44122


Also Listed

For Creedside Reserve

Darcy Mehling Good
Kimberly L. Strauss
Kaman & Cusimano, L.L.C.
50 Public Square, Suite 2000
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEES

For Sheriff Pinkney

Michael C. O’Malley
Cuyahoga County Prosecutor
Hannah F.G. Singerman
Assistant County Prosecutor
310 W. Lakeside Avenue, Suite 300
Cleveland, Ohio 44113

For Huntington National Bank

Benjamin N. Hoen
Weltman Weinberg & Reis Co.
323 W. Lakeside Avenue, Suite 200
Cleveland, Ohio 44113
MARY EILEEN KILBANE, P.J.:

       {¶1}    This appeal is before the court on the accelerated docket pursuant to App.R. 11.1

and Loc.App.R. 11.1.

       {¶2}    Defendants-appellants, James A. Cade (“Cade”) and his wife Ann Munro

(collectively referred to as “defendants”), appeal from the trial court’s judgment finding Cade in

contempt for failing to pay the balance of the purchase price of his home, which he successfully

bid on during the Cuyahoga County Sheriff’s Sale. For the reasons set forth below, we affirm.

       {¶3}    This appeal stems from the foreclosure proceedings Huntington National Bank

(“Huntington”) initiated against the defendants in September 2009. The trial court found in

favor of Huntington and granted a foreclosure on the defendants’ property. Defendants appealed

the foreclosure decree in Huntington Natl. Bank v. Cade, 8th Dist. Cuyahoga No. 103674,

2016-Ohio-4705.     On appeal, this court affirmed the trial court’s judgment finding that

Huntington produced sufficient evidence of its right to enforce the note; defendants supplied no

rebuttal evidence in response, by affidavit or as otherwise provided by Civ.R. 56, that would

have contradicted the information supplied in a Huntington employee’s affidavit; defendants

failed to file objections to the magistrate’s decision and therefore waived any errors; and even if

the claims were properly presented, the trial court properly granted summary judgment in favor

of the bank. Id. at ¶ 14-15.

       {¶4}    Following our decision, the subject property was sold at a sheriff’s sale on

October 16, 2017. Cade was the successful bidder in the amount of $151,000. Cade paid the

required initial deposit of $5,000 at that time. On November 7, 2017, the trial court issued a

decree confirming the sale. On November 15, 2017, after the confirmation of sale, Lydris

Management, a nonparty, submitted a motion for extension of time to submit payment on the
remaining balance owed by Cade. The motion was stricken by the court on November 28, 2017.

 The court stated that

          [t]he motion for enlargement of time to submit payment is stricken, having been
          filed by a non-party to this case. A review of the motion reveals that “Lydris
          Management” filed the motion. A review of the report of sale reveals, however,
          that the purchaser of the property was defendant [Cade], while “Lydris
          Management” was the name of the entity into which the purchaser wanted title
          transferred. The court may entertain a renewed motion for enlargement of time
          to submit payment either filed by a case party or accompanied by a separate
          motion to intervene, if filed by a non-party to this case.

          {¶5}   On January 8, 2018, which was 24 days past the 30-day time limit Cade had to

pay the remaining balance on the property, the sheriff’s office filed a motion in contempt. On

January 11, 2018, Cade filed a motion to substitute successful bidder at sheriff’s sale, contending

that he had arranged financing to purchase the property. He sought to assign the bid to two

individuals. The trial court denied this motion on March 20, 2018.

          {¶6}   After an unsuccessful attempt to resolve the matter, the contempt hearing was

held on March 8, 2018. Cade and the sheriff’s office were at the hearing. The court found

Cade in contempt and ordered that the October 16, 2017 sheriff’s sale and corresponding decree

of confirmation be vacated.

          {¶7}   Defendants now appeal, raising the following single assignment of error for

review.

                                         Assignment of Error

          The trial court erred to the prejudice of [defendants] by denying their motion to
          substitute successful bidder at Sheriff’s sale thereby holding that the trial court
          had no authority to substitute a successful bidder via an assignment of the bid at
          Sheriff’s sale resulting in an erroneous contempt of court finding against [Cade].

          {¶8}   Defendants argue that Cade did not fail to pay the balance of the purchase, but

instead assigned the winning bid to other individuals, who arranged financing to purchase the
subject property.1 As a result, defendants contend that the trial court erred when it denied their

motion to substitute successful bidder at the sheriff’s sale and found Cade in contempt of court.

         {¶9}     This court has previously found that an assignment is not proper postconfirmation

of the sale because the confirmation of the sheriff’s sale is a special proceeding and is a final

appealable order under R.C. 2505.02(B)(2). 2 PNMAC Mtge. Co., L.L.C. v. Sivula, 8th Dist.

Cuyahoga No. 98082, 2012-Ohio-4939, ¶ 11, citing JP Morgan Chase Bank v. Dewine, 3d Dist.

Logan No. 8-08-20, 2009-Ohio-87, citing Metro. Bank & Trust Co. v. Roth, 9th Dist. Summit

No. 21174, 2003-Ohio-1138, and Citizens L. & S. Co. v. Stone, 1 Ohio App.2d 551, 552-553, 206

N.E.2d 17 (12th Dist.1965). Once the trial court confirms the sale, the “‘order of confirmation

becomes dispositive as to the propriety of the sale and the sale confirmation procedures unless

the trial court properly vacates the confirmation pursuant to Civ.R. 60(B).’” Id., quoting Sky

Bank v. Mamone, 182 Ohio App.3d 323, 2009-Ohio-2265, 912 N.E.2d 668, ¶ 26 (8th Dist.),

citing Triple F Invests., Inc. v. Pacific Fin. Servs., Inc., 11th Dist. Portage No. 2000-P-0090,

2001 Ohio App. LEXIS 2484 (June 1, 2001).

         {¶10} In the instant case, defendants’ motion to assign or substitute a new bidder was

filed two months after the trial court had already issued the decree of confirmation of the sale.

This decree was a final order, and the bid had been accepted, closed, and confirmed. Because

the bidding process was closed and the bid was confirmed, the bid could no longer be assigned.

In addition, a review of the record reveals that defendants did not move to vacate the


1
  We note that the sheriff’s office was not initially served with this appeal and moved to dismiss, or in the
alternative, leave to respond. We denied the motion to dismiss, and granted the sheriff time to file its answer brief.

2
  This court has also found that when there has been an assignment of the bid, prior to confirmation of the sale, the
trial court may, in its discretion, confirm the sale. PNMAC at ¶ 10, citing Huntington Natl. Bank v. Shanker, 8th
Dist. Cuyahoga No. 78127, 2001 Ohio App. LEXIS 2191 (May 17, 2001).
confirmation under Civ.R. 60(B).           Therefore, defendants could not assign the bidder

postconfirmation of the sale. PNMAC at ¶ 11.

         {¶11} Moreover, under R.C. 2329.30, the trial court may issue a contempt order if the

purchaser fails to timely pay the remainder of the balance after the sheriff’s sale. Here, Cade

had successfully bid on his home on October 16, 2017, and as of the date of the contempt hearing

in March 2018, he still had not paid the remainder of the balance.

         {¶12} Based on the foregoing, we do not find that the trial court erred when it denied

defendants’ motion to substitute successful bidder at sheriff’s sale and found Cade in contempt of

court.

         {¶13} The sole assignment of error is overruled.

         {¶14} Judgment is affirmed.

         It is ordered that appellee recover of appellant costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

         A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY EILEEN KILBANE, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
KATHLEEN ANN KEOUGH, J., CONCUR